                                                  Case 5:16-cv-00606-BLF Document 90 Filed 10/09/19 Page 1 of 2



                                           1   JEDEDIAH WAKEFIELD (CSB No. 178058)
                                               jwakefield@fenwick.com
                                           2   SAPNA MEHTA (CSB No. 293308)
                                               smehta@fenwick.com
                                           3   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           4   San Francisco, CA 94104
                                               Telephone:     415.875.2300
                                           5   Facsimile:     415.281.1350

                                           6   ERIC BALL (CSB No. 241327)
                                               eball@fenwick.com
                                           7   FENWICK & WEST LLP
                                               801 California Street
                                           8   Mountain View, CA 94041
                                               Telephone:     650.988.8500
                                           9   Facsimile:     650.938.5200

                                          10   SILVIA M. MEDINA (admitted pro hac vice)
                                               silvia.medina@fenwick.com
                                          11   FENWICK & WEST LLP
                                               902 Broadway, Suite 14
                                          12   New York, NY 10010
F ENWICK & W EST LLP




                                               Telephone: (212) 430-2600
                       ATTORNEYS AT LAW




                                          13
                                               Attorneys for Plaintiff
                                          14   DELPHIX CORP.

                                          15
                                                                               UNITED STATES DISTRICT COURT
                                          16
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                          17
                                                                                    SAN JOSE DIVISION
                                          18

                                          19
                                               DELPHIX CORP.,                                 Case No.: 5:16-cv-00606-BLF
                                          20
                                                                  Plaintiff,                  JOINT STIPULATION OF DISMISAL
                                          21                                                  WITH PREJUDICE
                                                      v.
                                          22
                                               EMBARCADERO TECHNOLOGIES, INC.,
                                          23
                                                                  Defendant.
                                          24

                                          25

                                          26

                                          27

                                          28


                                                JOINT STIPULATION OF DISMISSAL                                   CASE NO.: 5:16-CV-00606-BLF
                                                  Case 5:16-cv-00606-BLF Document 90 Filed 10/09/19 Page 2 of 2



                                           1            Plaintiff Delphix Corp. and Defendant Embarcadero Technologies, Inc., by and through

                                           2   their attorneys, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby dismiss all claims and

                                           3   counterclaims in this action with prejudice, with each party to bear its own attorneys’ fees and

                                           4   costs.

                                           5

                                           6   Dated: October 9, 2019                          FENWICK & WEST LLP
                                           7

                                           8                                                   By: /s/ Eric Ball
                                           9                                                       Eric Ball

                                          10                                                        Attorneys for Plaintiff
                                                                                                    DELPHIX CORP.
                                          11

                                          12   Dated: October 9, 2019                          TECHMARK
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14                                                   By: /s/ Neil D. Greenstein
                                                                                                   Neil D. Greenstein
                                          15
                                                                                                    Attorneys for Defendant
                                          16                                                        EMBARCADERO TECHNOLOGIES, INC.
                                          17

                                          18                      ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
                                          19            I, Eric Ball, am the ECF User whose identification and password are being used to file this
                                          20   Joint Stipulation of Dismissal with Prejudice. In compliance with Civil Local Rule 5-1(i)(3),
                                          21   I hereby attest that all signatories have concurred in this filing.
                                          22
                                               Dated: October 9, 2019                              /s/ Eric Ball
                                          23                                                       Eric Ball

                                          24

                                          25

                                          26

                                          27

                                          28


                                                JOINT STIPULATION OF DISMISSAL                     1                          CASE NO.: 5:16-CV-00606-BLF
